DENECKE, J.,
dissenting.
The majority adopts the proposition that if the accused is made to understand that he has a right to counsel, appointed if the accused is indigent, and the accused then states that he does not want counsel, that the accused has knowingly waived his right to counsel and no further inquiry need be made. I agree with the majority that that was the holding in McWilliams v. Gladden, 242 Or 333, 407 P2d 833 (1965).
I again dissent in the belief that the Constitution of the United States requires that if counsel is so waived, the trial court must in effect take the place of counsel and impart to the accused, “* * * apprehension of the nature of the charges, the statutory offenses included within them, the range of allowable punishments thereunder, .possible defenses to the charges and circumstances in mitigation thereof, and all other facts essential to a broad understanding of the whole matter. * * *” Von Moltke v. Gillies, 332 US 708, 724, 68 S Ct 316, 92 L ed 309 (1948). If the trial judge has not performed this responsibility, I am of the opinion that the plea of guilty is unconstitutionally received.
There-is no evidence in this case that the sentencing court attempted to perform any of the responsibilities required by the United States Supreme Court as quoted above.
O’Connell, J., joins in this dissent.